DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hur et al (US 2011/0186324).
Re claim 1, Hur et al disclose an electromagnetic wave absorption structure, comprising: at least one electromagnetic wave composite absorbing layer; wherein the electromagnetic wave composite absorbing layer comprises a conductive composite layer (10) and an insulating layer (30), and the insulating layer is stacked and overlapped with the conductive composite layer (Fig 2).  
Re claim 2, wherein a thickness of the electromagnetic wave absorption structure is between 5 µm and 5000 µm (100 µm of less)[0007].  
Re claim 3, wherein a thickness of the conductive composite layer is between 1 µm and 100 µm (7-20 µm)[0027].  

Claim(s) 1, 3-6, 11, 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tasaki et al (US 2004/0219328).
Re claim 1, Tasaki et al discloses an electromagnetic wave absorption structure, comprising: at least one electromagnetic wave composite absorbing layer (5); wherein the electromagnetic wave composite absorbing layer comprises a conductive composite layer (metal layer 7)[0073] and an insulating layer (6), and the insulating layer is stacked and overlapped with the conductive composite layer (Fig 3, 4).
Re claim 3, wherein a thickness of the conductive composite layer is between 1 µm and 100 µm [0022].  
Re claim 4, wherein a thickness of the insulating layer is between 0.1 µm and 200 µm [0014].  
Re claim 5, wherein the conductive composite layer comprises a plurality of conductive layers and a plurality of interlayer insulating layers, and the conductive layers and the interlayer insulating layers are stacked in a staggered manner (Fig 3, 4).  
Re claim 6, wherein amounts of the conductive layers and the interlayer insulating layers in the conductive composite layer are different (Fig 5c).  
Re claim 11, Tasaki et al disclose an electromagnetic wave absorption structure, comprising: at least two electromagnetic wave composite absorbing layers stacked and overlapped with each other: wherein. each of the electromagnetic wave composite absorbing layers comprises a conductive composite layer (7) and an insulating layer (6), and the insulating layer is stacked and overlapped with the conductive composite layer (Fig 3, 4).  
Re claim 13, wherein a thickness of the conductive composite layer is between 1 µm and 100 µm [0022].  
Re claim 14, wherein a thickness of the insulating layer is between 0.1 µm and 200 µm [0014].  
Re claim 15, wherein the conductive composite layer comprises a plurality of conductive layers and a plurality of interlaver insulating layers, and the conductive layers and the interlayer insulating layers are stacked in a staggered manner (Figs 3, 4).  
Re claim 16, wherein amounts of the conductive layers and the interlaver insulating layers in the conductive composite layer are different (Fig 5c).  
Claim(s) 1, 5, 7, 11, 15, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doneker et al (US 2014/0174813).
Re claim 1, Doneker et al discloses an electromagnetic wave absorption structure, comprising: at least one electromagnetic wave composite absorbing layer; wherein the electromagnetic wave composite absorbing layer comprises a conductive composite layer (1302, 1308) and an insulating layer (1303), and the insulating layer is stacked and overlapped with the conductive composite layer (Fig 13d).
Re claim 5, wherein the conductive composite layer comprises a plurality of conductive layers and a plurality of interlayer insulating layers, and the conductive layers and the interlayer insulating layers are stacked in a staggered manner (Fig 13d).  
Re claim 7, wherein the conductive layer is a graphene layer, a graphite layer, a graphite nanoplatelet layer, a carbon fiber layer [0082], or a carbon nanotube layer.  
Re claim 11, Doneker et al disclose an electromagnetic wave absorption structure, comprising: at least two electromagnetic wave composite absorbing layers stacked and overlapped with each other: wherein. each of the electromagnetic wave composite absorbing layers comprises a conductive composite layer (1302, 1308) and an insulating layer (1303), and the insulating layer is stacked and overlapped with the conductive composite layer (Fig 13d).  
Re claim 15, wherein the conductive composite layer comprises a plurality of conductive layers and a plurality of interlaver insulating layers, and the conductive layers and the interlayer insulating layers are stacked in a staggered manner (Fig 13d).  
Re claim 17, wherein the conductive layer is a graphene layer, a graphite layer, a graphite nanoplatelet layer, a carbon fiber layer [0082], or a carbon nanotube layer.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doneker et al (US 2014/0174813) or Tasaki et al (US 2004/0219328).
The teaching as discussed above does not disclose wherein a thickness of the conductive layer is between 5 nm and 200 nm (Re claim 8, wherein a thickness of the interlayer insulating layer is between 5 nm and 10000 nm (Re claim 9), wherein a sheet resistance of the conductive layer is between 10 ohm per square and 1000 ohm per square (re claim 10), wherein a thickness of the electromagnetic wave absorption structure is between 5 µm and 5000 µm (re claim 12), wherein a thickness of the conductive layer is between 5 nm and 200 nm (re claim 18), wherein a thickness of the interlayer insulating layer is between 5 nm and 10000 nm (re claim 19), wherein a sheet resistance of the conductive layer is between 10 ohm per square and 1000 ohm per square (re claim 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the conductive layer, insulating layer, the wage absorption structure and the resistance of the conductive layer for intended use, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Communication	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847